Opinion issued August 31, 2009
 












In The
Court of Appeals
For The
First District of Texas



NO. 01-09-00623-CV



IN RE CAROLYN CALKINS JAMES, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM OPINION

	Relator, Carolyn Calkins James, seeks mandamus relief compelling the trial
court to vacate its order disqualifying her attorney and her attorney's law firm. (1)
 
	We deny the petition for writ of mandamus.  All pending motions are overruled
as moot.
PER CURIAM
Panel consists of Justices Jennings, Alcala, and Massengale.  
1.             -